                 Case 2:17-cr-00153-TLN Document 69 Filed 12/28/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   KURT A. DIDIER
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:17-cr-00153-TLN

12                                Plaintiff,            STIPULATION RE CRIMINAL MONETARY
                                                        PENALTIES AND THE DEPOSIT OF MONEY
13                          v.                          INTO THE COURT’S DEPOSIT FUND; AND
                                                        ORDER THEREON
14   DAVID L. BONUCCELLI,

15                                Defendant.

16

17          Pursuant to the plea agreement (Plea Agreement) filed in this case, defendant David L.
18 Bonuccelli pleaded guilty on August 1, 2019, to Count One of the Indictment, charging Theft or
19 Embezzlement from Employee Benefit Plan in violation of Title 18, United States Code, Section 664.

20 The Plea Agreement memorializes the United States and Defendant’s (the Parties) agreement on, among

21 other things, the payment of criminal monetary penalties. Sentencing is currently scheduled for January

22 14, 2021, but defense counsel anticipates requesting a continuance.

23          This stipulation re criminal monetary penalties and the deposit of money into the Court’s deposit
24 fund (Stipulation) sets forth the Parties’ agreed procedures for Defendant’s prejudgment payment of the

25 special assessment and restitution. The Stipulation is based on the following grounds:

26          1.      The Parties filed their signed Plea Agreement in this case on August 1, 2019. ECF No.
27 37.

28

                                                        1
      STIPULATION RE CRIMINAL
      MONETARY PENALTIES, ETC; AND ORDER
                 Case 2:17-cr-00153-TLN Document 69 Filed 12/28/20 Page 2 of 4


 1          2.      Consistent with the Plea Agreement, Defendant pleaded guilty to Count One of the

 2 Indictment, charging Theft or Embezzlement from Employee Benefit Plan in violation of 18 U.S.C. §

 3 664. Minutes of the August 1, 2019 Change of Plea hearing, ECF No. 34.

 4          3.      The Plea Agreement states the Parties’ agreement concerning criminal monetary penalties
 5 as follows:

 6          A.      Special assessment. Defendant agrees to pay a $100 special assessment at the time of
 7 sentencing. Plea Agreement, ¶ II D.

 8          B.      Restitution. Defendant agrees to pay his victims restitution in the approximate amount of
 9 $202,192. Id. ¶ II B. He has paid some of his victims, but still owes one victim $10,922. As to a

10 second victim who has not yet been personally repaid, defendant has provided a check for $1,731 to the

11 employee benefit plan, and the parties anticipate that victim will receive his restitution through the plan.

12          C.      Fine. The Parties agreed that Defendant reserves his right to argue that his inability to
13 pay a fine warrants the imposition of no fine, while the United States reserves its right to oppose waiver

14 of a fine. Id. ¶ II C.

15          4.      Since his guilty plea on August 1, 2019, Defendant has requested repeated continuances
16 of his sentencing hearing for a variety of reasons, including family health issues, new counsel, and the

17 general COVID-19 pandemic.

18          5.      Defendant agrees to make a prejudgment payment of $11,022 (representing the special
19 and restitution amounts due). He agrees to pay this amount to the Clerk of the Court in accordance with

20 the payment instructions in the accompanying order by December 30, 2020 (Restitution Due Date).

21
            6.      The Parties’ also stipulate to an order directing the Clerk of Court to accept Defendant’s
22
     prejudgment payments, deposit them into the Court’s Deposit Fund, and apply those payments to any
23
     Court ordered criminal monetary penalties following sentencing according to the Schedule of Payments
24
     section of the Judgment in a Criminal Case. Defendant will not oppose the application of the payments
25
     towards the criminal monetary penalties entered against him.
26
            7.      The Court shall retain jurisdiction to resolve matters through ancillary proceedings in the
27
     case, if necessary.
28

                                                          2
      STIPULATION RE CRIMINAL
      MONETARY PENALTIES, ETC; AND ORDER
             Case 2:17-cr-00153-TLN Document 69 Filed 12/28/20 Page 3 of 4


 1                                               Respectfully submitted,

 2 FOR THE UNITED STATES:

 3                                               MCGREGOR W. SCOTT
                                                 United States Attorney
 4

 5 Dated: December 23, 2020                By:   /s/ Miriam R. Hinman
                                                 MIRIAM R. HINMAN
 6                                               KURT A. DIDIER
                                                 Assistant United States Attorneys
 7

 8
     FOR THE DEFENDANT:
 9

10 Dated: December 23, 2020                By:   /s/ David Fischer
11                                               DAVID FISCHER, Attorney for Defendant, with
                                                 Defendant’s consent
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                 3
      STIPULATION RE CRIMINAL
      MONETARY PENALTIES, ETC; AND ORDER
                 Case 2:17-cr-00153-TLN Document 69 Filed 12/28/20 Page 4 of 4


 1                                                  ORDER

 2          The Court, having reviewed the court files and the Parties’ Stipulation re Criminal Monetary

 3 Penalties and the Deposit of Money into the Court’s Deposit Fund (Stipulation), and good cause

 4 appearing therefrom, hereby APPROVES the Stipulation. Accordingly, IT IS ORDERED that:

 5          1.      Defendant David L. Bonuccelli (Defendant) shall pay $11,022 to the Clerk of the Court

 6 by delivering cashier’s check(s) in that amount by December 30, 2020.

 7          2.      Defendant shall make his payments payable to the “Clerk of the Court” at the Office of

 8 the Clerk, United States District Court, Eastern District of California, 501 I Street, Suite 4-200,

 9 Sacramento, California 95814. Defendant shall also state the docket number (Case No.: 2:17-cr-00153-

10 TLN) on the payment instrument and, if he desires a payment receipt, shall include a self-addressed,

11 stamped envelope with the payment.

12          3.      The Clerk of the Court shall deposit all prejudgment payments received from Defendant

13 into the Court’s Deposit Fund.

14          4.      Defendant’s prejudgment payments shall remain in the Court’s Deposit Fund pending

15 adjudication of this case. Upon sentencing, the payments shall be applied towards the criminal

16 monetary penalties in the order stated in the Schedule of Payments section of the Judgment in a Criminal

17 Case.

18          5.      The Court shall retain jurisdiction to resolve matters through ancillary proceedings in the

19 case, if necessary.

20          IT IS SO ORDERED.

21 Dated: December 28, 2020
                                                                 Troy L. Nunley
22                                                               United States District Judge
23

24

25

26

27

28

                                                         4
      STIPULATION RE CRIMINAL
      MONETARY PENALTIES, ETC; AND ORDER
